DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 11-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner previously wrote in the allowance of 2/12/2020, 
“The applicant has restated in independent form subject matter that has already been indicated as allowable. The rejection under 35 USC 112 has been overcome by the replacement of “and/or” with “and” in the most recent amendment.
The examiner elaborates on Losey and other prior art in relation to the present claims. The examiner notes that Losey is fundamentally different in operation from the instant invention in one very important respect. 
Losey is not based on redirects when a user clicks on links or engages with similar touchpoints. Indeed, Losey does not seem to be triggered by user interactions at all. Rather, Losey’s system is a kiosk that delivers targeted ads to users who may be waiting in an establishment such as a salon or restaurant. In Losey, advertisements are already served and no user touchpoint is need. With the addition of specific data, the ads can get better, but they are served in any case, regardless of the circumstances. Although Losey may have interaction with 

Additionally, the IDS of 3/1/2021 has been reviewed and the examiner does not find need for any new rejections. All claims remain allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL A HESS/Primary Examiner, Art Unit 2876